Scott, J.:
I concur in the result arrived at by Mr. Justice McLaughlin, but as to the first cause of action, I place my concurrence upon the fact that plaintiff did not pay the $3,750 which the injured person offered to accept. I do not understand that clause “K” of the contract would have stood in the way of such a payment. It does not absolutely forbid the insured to incur expenses or settle a claim without the written consent of the company, but merely provides that he may not so incur or settle “ except at Ms own cost.” In other words, if he did incur expense or pay a sum in partial settlement without the consent of the company, he could not recover the amount from the insurer. But if such payment would not increase the company’s liability, or enhance its difficulties in defending the action, it would not amount to a breach of the contract.
Clarke, P. J., and Laughlin, J., concurred.
Order, so far as it grants plaintiff’s judgment on first cause of action, reversed, and defendant’s motion for judgment granted, with leave to plaintiff to serve amended complaint; so far as it grants plaintiff judgment on second cause of action affirmed, with leave to defendant to withdraw demurrer and to answer. Order to be settled on notice. ■